Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the actual view" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the principal" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "said image" in 7.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “said panorama image”.
Claim 1 recites the limitation "the outer surface" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "said system" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the object to be reproduced" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same distance" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same viewpoint" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same angle" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the same opening" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the automatic" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the previously generated photomontage" in lines 40-41.  There is insufficient antecedent basis for this limitation in the claim.  The office recommends “the previously generated common photomontage”.
Claim 1 recites the limitation "the upper edge" in line 45.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower edge" in line 45.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper border" in line 47.  There is insufficient antecedent basis for this limitation in the claim.
1 recites the limitation "the lower border" in line 51.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the image" in line 53.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the rectangular panorama image”.
Claim 1 recites the limitation "the image" in line 57.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the rectangular panorama image”.
Claim 1 recites the limitation "the image" in line 64.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “a circular image”.
Claim 1 recites the limitation "the settings" in line 65.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the coordinates" in line 65.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the image" in line 71.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the circular image”.
Claim 1 recites the limitation "the observation point" in line 74.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the correct viewpoint" in line 75.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the correct panorama image" in line 76.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "said image" in line 83.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “said circular image”.

Claim 3 recites the limitation "the object image" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the environment" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "said image" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “said rectangular panorama image”.
Claim 10 recites the limitation "the support surface" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the image" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the circular image”.
Claim 12 recites the limitation "the image" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends replacing “the mutual superimposition is comprised between 30% and 40% of the image” with “the photography shots being provided with said mutual superimposition comprised between 30% and 40%”.
Claim 12 recites the limitation "the manual adjustment" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the image" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “the circular image”.
Claim 13 recites the limitation "the software" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the software" in line 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 contains the trademark/trade name “Camera Raw”. 
Claim 14 contains the trademark/trade name “Photoshop”.
Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe
Claim 13: correcting focal aberrations

Thus, the identification/description is indefinite.

Claim 15 recites the limitation "said image" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The Office recommends “said rectangular panorama image”.
Claim 17 recites the limitation "the object image" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the environment" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Dependent claims 2, 4, 5, 7-9, 11, 16, 18-20 are rejected because of their respective dependencies.

Claim Objections
Claims 1, 6, 8-12, 15 are objected to because of the following informalities:

Claim 1 recites the limitation “panorama images that are deformed” in line 5.  The Office recommends “a panorama image that is deformed” which matches the use of a panorama image in the claims.
Claim 1 recites the limitation “both of the automatic” in line 28.  The term “both” is a remnant of a deleted limitation.  The Office recommends deleting “both”.

Claims 1, 6, 8-11, 15 comprises references to figure symbols.  Incorporation of reference symbols may only be included when there is no practical way to define the invention in words.  See MPEP 2173.05(s).

Appropriate correction is required.


Allowable Subject Matter
Claims 1-17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the claim objections set forth in this Office action.

The following references were considered (among others) in determining the patentability of claims 1-17:

Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest method for obtaining 360 degree panorama images to be continuously displayed by a two-dimensional medium on a cylindrical or conical reflecting surface that simulates the actual view, suitable for the representation of panorama images (1) that are deformed according to the principle of anamorphosis on any two-dimensional medium (10), said image (1) being suitable to be reflected on the outer surface (2) of a corresponding three- dimensional medium (20) suitable to be positioned centrally with respect to said two-dimensional medium (10); said system utilizing a corresponding method constituted by the following subsequent steps:

(A) acquisition: wherein a user takes a plurality of photography shots covering a 360 degree orbit around the object to be reproduced; 
said photography shots being provided with the same distance from the object to be reproduced and being provided with focals; 
said photography shots also being provided with a mutual superimposition comprised between 20% and 50%; 
said acquisition step (A) occurring several times during the day or over multiple days, 
for acquiring photography shots taken from the same viewpoint, with the same angle and with the same opening of the lens, of the entire object to be reproduced hit by sunlight or artificial night lighting; said acquisition step (A) being carried out using any image capturing device, both of the automatic adjustment digital type; 

(B) post-production: wherein said photography shots are digitally edited, said post-production step (B) being suitable to generate the image (1) that is deformed according to the principles of anamorphosis: 
(B1) correction, wherein any focal aberrations of the previously acquired photography shots are corrected; 
(B2) assembly, wherein said previously acquired and corrected photography shots are arranged adjacent to each other in a common photomontage; 
(B3) linear panorama, wherein from the previously generated photomontage, a rectangular panorama image is created that is provided with a height/length ratio comprised between 4.5 and 2.5;
(B4) cutting, wherein from the rectangular panorama image the upper edge and the lower edge are cut in order to make said edges straight; 
said cutting of the upper edge being carried out at a distance from the upper border of said rectangular panorama image comprised between 1 cm and 8 cm; 
said cutting of the lower edge being carried out at a distance from the lower border of said rectangular panorama image comprised between 0.2 cm and 5 cm; 
(B5) saving, wherein the image obtained from the previous cutting step (B4) is saved in digital format by setting dimensions comprised between 100 X 80 and 40 X 20; 
(B6) stretching, wherein the image obtained from the previous saving step (B5) is deformed height-wise by setting dimensions comprised between 100 X 100 and 20x20;
(B7) rotation, wherein the deformed image obtained from the previous stretching step (B6) is rotated by 180 degrees, or overturned; 
(B8) transformation, wherein said image (1) is obtained by modifying the settings of the coordinates of the deformed and overturned image, obtained from the previous rotation step (B7), from rectangular to polar, thus generating said circular crown-shaped image (1), provided with an outer radius (R) and an inner radius (r); 

(C) reproducing the image (1) obtained from the previous post-production step (B) on a two-dimensional medium (10); 
said image (1) being provided with a central hole (11) corresponding to the observation point suitable to provide the correct viewpoint for returning the correct panorama image; 

(D) positioning a three-dimensional medium (20), associated to said two-dimensional medium (10), at said central hole (11) of said image (1); 
said three-dimensional medium (20) being provided with a cylindrical or substantially cylindrical shape and also being provided with a mirroring outer surface (2), said outer surface (2) being suitable to reproduce said image (1), represented on said two-dimensional medium (10), thus enabling a correct display thereof.

Hirahara (US Pre-Grant Publication 20090015553 A1) (Fig. 49 [0355]) illustrates the reflection of a 360 degree 2D anamorphic image onto a cylinder.

Park ("STUDY ON THREE-DIMENSIONAL ANAMORPHIC VOLUMETRIC DISPLAY SYSTEM." PhD diss., August 2012.) (Fig. 3.4 page 37 Section 3.1) illustrates acquiring images of a 3D object, orbiting 360 degrees.

Shirakura (US Pre-Grant Publication 20060119728 A1) (Fig. 12D [0017]) rotates an object with a fixed camera unit obtaining images of the object.  Thus, the images are acquired from the same distance.  Shirakura [0015] discusses uses a camera with a 35 mm focal length (focals).  

Brailovskiy (US Patent 10269155 B1) (column 1 line 51 to column 2 line 2) captures a 360 degree panorama image.

Pierce (US Pre-Grant Publication 20030117488 A1) [0026] creates a panoramic image by overlapping individual image planes by 0.5-30%.  It is not clear to the Examiner that Pierce’s range of 0.5-30% discloses photography shots also being provided with a mutual superimposition comprised between 20% and 50%.

Furumura (US Pre-Grant Publication 20130229484 A1) (Abstract) acquires moving images for regions of a panoramic image.  Furumura [0040] selects moving images shot at the same location but shot at different times of day or different seasons.

Andersson (US Pre-Grant Publication 20090234473 A1) (Fig. 1 [0033]-[0034]) illustrates a user acquiring a panoramic image using the same camera included on a mobile phone (same angle, same lens opening, automatic digital camera.  Fig. 1 illustrates images taken of outdoor scenes, thus it would have been obvious to use sunlight or nighttime flash.

Many of the limitations described in claim 1 are described in prior art, however some of the references are not combinable because, at least, they refer to creating a panorama image from a stationary location whereas the Instant Application creates a rectangular image by orbiting a camera in a 360 degree circle around an object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131.  The examiner can normally be reached on 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEVEN Z ELBINGER/Examiner, Art Unit 2613